DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on February 3, 2022 has been entered.  Claim 1 has been amended.  As such, Claims 1, 3-6, 9, 10, 13-19, 21, and 22 are currently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9, 10, 13-19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0244199 to Brennan et al. (“Brennan”) in view of U.S. Patent Application Publication No. 2007/0256802 to Sheehan et al. (“Sheehan”).
With regard to Claim 1, 3-5, 13, 21, and 22, Brennan discloses a layered fibrous structure having a first layer comprising filaments and a second layer comprising fibers.  Paragraph [0094] and Figure 6.  The first layer and the second layer exhibit differing density see, e.g., Figures 7 (showing higher density in outer layers) and 8 (showing higher density in core layer), and can have different basis weights.  Paragraph [0097].  Brennan discloses that the filaments can comprise hydroxyl polymers including polysaccharide, such as cellulose, starch, or hemicellulose, or polyvinyl alcohol.  Paragraphs [0045] and [0093].  Brennan discloses the second layer comprising fibers can be subjected to wet laying to make the fibrous structure web.  Paragraphs [0035] and [0046].  Brennan does not disclose through air drying or creping the wet laid fibrous web.  Sheehan is also related to fibrous structures comprising filaments and fibers for use in tissue articles.  See, e.g., Abstract, entire document.  Sheehan teaches that such fibrous structures can be through air dried and creped to prepare the web for texturing.  Paragraphs [0089] to [0091].  It would have been obvious to a person having ordinary skill in the art at the time of the invention to through air dry and crepe the fibrous structure or at least the wet laid portion of the fibrous structure of Brennan in order to provide a fibrous structure that can be textured for design of its final product, as shown to be known by Sheehan.  With regard to the second layer comprising a though air dried ply consisting of pulp fibers, Brennan teaches that an inner layer of the sanitary tissue can consist of 100% by weight fibers, paragraph [0094], wherein the fibers are considered to be wood pulp fibers.  Paragraphs [0044] and [0046].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the through air dried structure ply disclosed by Brennan with 100% wood pulp fibers because Brennan teaches that such an embodiment is well known and within the skill of an ordinary artisan in the art of sanitary tissue products.  With regard to the filaments being directly deposited spun and bonded to the wet-laid pulp fibers, Brennan teaches that “[t]he plurality of filaments 20 may be deposited directly onto a surface of the first layer 16 to form a layered fibrous structure.”  Paragraph [0091]; see also paragraph [0092].  Brennan teaches that the layers of the fibrous structure can be bonded Id.  Such a folded configuration would satisfy the claim limitation of a second play comprising a second wet laid ply because the claimed second ply having a wet laid fibrous structure is structurally overlapping in scope to the first wet laid fibrous structure.  See also Applicant’s Specification, page 8, lines 14-17 (“a single fibrous structure can effectively form two ‘plies’ or multiple ‘plies’, for example, by being folded on itself”).
With regard to Claims 9 and 10, Brennan discloses that the pulp fibers can be wood pulp, paragraph [0044], including southern and northern softwood kraft.  See, e.g., claim 18.  With regard to Claim 14, Brennan discloses that the fibrous layers can be different.  Paragraph [0096].  With regard to Claim 15, Brennan discloses surface treatments as optional and not mandated.  Paragraph [0101].  With regard to Claim 16, Brennan discloses that the layers can be bonded together.  Paragraph [0095].  With regard to Claim 17, Brennan discloses using lotion.  Paragraph [0062].  With regard to Claims 18 and 19, Brennan does not disclose the i.e. a first fibrous layer of hydroxyl polymer filaments and a second fibrous layer of wood pulp fibers, similar methods of manufacturing, i.e. forming the first and second layer with a different common intensive properties, wherein the second layer can be wet laid and through air bonded, to make a similar end use product, i.e. sanitary tissue.  The burden is upon Applicant to show otherwise.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan in view of Sheehan, and further in view of U.S. Patent Application Publication No. 2007/0039704 to Cabell et al. (“Cabell”).
Brennan does not disclose crosslinking the hydroxyl polymer.  Cabell is also related to fibrous structures comprising a hydroxyl polymer.  See, e.g., Abstract, entire document.  Cabell teaches that the hydroxyl polymer can be crosslinked.  Paragraph [0075].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to crosslink .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3-6, 9, 10, 13-19, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-10, and 12-19 of copending Application No. 15/478,392.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-6, 9, 10, 13-19, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21-36 of copending Application No. 15/478,322.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.

Claims 1, 3-6, 9, 10, 13-19, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21-36 of copending Application No. 15/478,326.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-6, 9, 10, 13-19, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21-36 of copending Application No. 15/478,344.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-6, 9, 10, 13-19, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-19 of copending Application No. 15/478,357.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-6, 9, 10, 13-19, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-12, and 14-19 of copending Application No. 15/478,365.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-6, 9, 10, 13-19, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-19 of copending Application No. 15/478,372.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-6, 9, 10, 13-19, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-10, and 12-17 of copending Application No. 15/478,402.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-6, 9, 10, 13-19, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, 11, 12, and 15-20 of copending Application No. 15/478,543.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-6, 9, 10, 13-19, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 17-19 of copending Application No. 15/478,382.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed February 3, 2022 have been fully considered but they are not persuasive.
Applicant argues that Brennan fails to teach directly spinning fibrous elements comprising a hydroxyl polymer onto a through-air-dried wet laid fibrous structure consisting of pulp fibers, wherein the first fibrous elements are bonded to the first wet laid fibrous structure ply.  The Examiner disagrees.  Brennan teaches that “[t]he plurality of filaments 20 may be deposited directly onto a surface of the first layer 16 to form a layered fibrous structure.”  Paragraph [0091]; see also paragraph [0092].  Brennan teaches that the layers of the fibrous structure can be bonded together.  Paragraph [0095].  Brennan also teaches that the filaments are deposited via a spun process.  Paragraph [0124].  Moreover, Brennan teaches that an inner layer of the sanitary tissue can consist of 100% by weight fibers, paragraph [0094], wherein the fibers are considered to be wood pulp fibers.  Paragraphs [0044] and [0046].  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing the invention to have spun the filaments directly onto the wet-laid pulp fiber layer consisting of wood pulp fiber, wherein the layers are bonded together, since Brennan teaches that the filaments are deposited by a spun process, and because Brennan also teaches bonding the layers of the fibrous structure and that the filaments can be “deposited directly” onto a layer made of 100% wood pulp fibers.  Additionally, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). Applicant has not shown how a filament layer of fibers spun directly onto a wet laid fibrous ply would possess a patently different structure compared to the processing techniques described by Brennan which discloses spinning the filaments and direct deposition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789